DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	This office action is responsive to applicant’s amendment filed on 08/23/2022. Claims 1-20 were pending. Claims 1, 3, 6, 8, 12, 15 were amended. Claims 17-20 were withdrawn.

Response to Arguments
3.	Regarding to previous ground of rejection under 35 U.S.C 112(a), the applicants stated:
	“Claims 1, and 8, are amended to recite "wherein at least the bottom surface and a portion of the outer surface have an external coating;" to clarify the location of the external coating. Claim 1 is further amended to recite "contacting the measuring device to a first conductive member electrically coupled to the top surface of the ring; and measuring a capacitance using the measuring device between the top surface of the ring and the first conductive member" to clarify the capacitance measurement location. The amendment of independent claim 8 defines the external coating location and thus addresses the rejection of claim 10 thickness definition. Claims 2-7 and 9-16 dependency rejections are resolved by claim 1 and 8 amendments described above. 
Therefore, claims 1 and 8 are amended to clarify the claimed subject matter. These amendments are not presented to distinguish a reference, thus, the claims as amended are entitled to a full range of equivalents. Withdrawal of the rejection is respectfully requested. 
Furthermore, claims 6 and 15 are amended to further clarify the second capacitance measurement location.”
The applicant’s amendment with respect to claim 8 along with the remark was sufficient to overcome the examiner’s previous ground for rejection under 35 U.S.C 112(a).  However, applicant’s amendment with respect to claims 1, 6, and 16 raise new issues under 35 U.S.C 112(a) as discussed below.
Regarding to previous ground of rejection under 35 U.S.C 112(b), the applicants stated:
“Claims 1 and 8 are amended to remove the reference of "a first location" of the ring. Therefore the rejections of claim 1 and 8 are moot. Claims 1 and 8 amendments discussing the exterior coating are mentioned in the previous rejection section above. Claims 3 and 12 are amended to recite "the bottom surface" to clarify sliding ring orientation. The amendment of independent claim 8 defines the external coating location and thus addresses the rejection of claim 10 thickness definition. Claims 2-7 and 9-16 dependency rejections are resolved by claim 1 and 8 amendments described above. 
Claims 1, 3, 8, and 12 are amended to clarify the claimed subject matter. These amendments are not presented to distinguish a reference, thus, the claims as amended are entitled to a full range of equivalents. Withdrawal of the rejection is respectfully requested.”
The applicant’s amendment with respect to claim 8 along with the remark was sufficient to overcome the examiner’s previous ground for rejection under 35 U.S.C 121(b).  However, applicant’s amendment with respect to claims 1, 6, and 15 raise new issues under 35 U.S.C 112(b) as discussed below.

Drawings
4.	The new /replacement drawings filed on 08/23/2022 with respect to Fig 5A and 5B are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  The new drawing regarding to Fig 5A-5B having plurality of reference number such as 312, 215, 201, 401, 416, 508, 512, 510, 217, 400, 310, 506, 501, 502, 502, 504, 506, 516, 510, 400, 217, 310, 514, 502, etc. point to an empty space (See Figure below).  ALL reference number of the figures 5A-5B must point out the specific structure and cannot be pointed out to an empty space.  The reference numbers must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

    PNG
    media_image1.png
    427
    557
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “contacting a measuring device to a first location on the outer surface proximate the bottom surface, wherein the measuring device contacts an opening in the external coating” and “contact the measuring device to a first conductive member coupled to the top surface of the ring”, does not reasonably provide enablement for “measuring a capacitance using the measuring device between the top surface of the ring and the first conductive member” (emphasis added).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.  It is noted that in claim 1 applicants recited “contacting the measuring device to a first location on the outer surface proximate the bottom surface, wherein the measuring device contacts an opening in the external coating to the body” and “contacting the measuring device to a first conductive member electrically coupled to the top surface of the ring”.  Since the measuring device contacted the body at a first location and at the first conductive member, therefore the measuring device will measure the capacitance between the first location and the first conductive member.   In order to perform the step of “measuring a capacitance using the measuring device between the top surface of the ring and the first conductive member”, the measuring device must directly contact the top surface of the ring and the first conductive member. It is noted that the measuring device is in contact with the first conductive member and the first location as recited in claim 1. The measuring device does NOT in direct contact with the top surface. Therefore, the applicants only have support for measuring a capacitance using the measuring device between the first conductive member and the first location.
Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “positioning a second conductive member electrically couple with the inner surface”, does not reasonably provide enablement for “measuring a second capacitance between the inner surface and the second conductive member”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. In order to measure “a second capacitance between the inner surface and the second conductive member”, the measuring device must contact inner surface and the measuring device must contact the second conductive member.  However, applicants fail to recite any step that have the measuring device in contact with inner surface.  The applicants also fail to recite any step that have the measuring device in contact the second conductive member.  
Claims 2-7 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph because they directly or indirectly depend on rejected claim 1.
7.	Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “positioning a second conductive member electrically couple with the inner surface”, does not reasonably provide enablement for “measuring a second capacitance between the inner surface and the second conductive member”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. In order to measure “a second capacitance between the inner surface and the second conductive member”, the measuring device must contact inner surface and the measuring device must contact the second conductive member.  However, applicants fail to recite any step that have the measuring device in contact with inner surface.  The applicants also fail to recite any step that have the measuring device in contact the second conductive member.  
Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph because they directly or indirectly depend on rejected claim 15.

8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In line 13 of claim 1, the applicants recited “measuring a capacitance using the measuring device between the top surface of the ring and the first conductive member” (emphasis added).  In order to measure a capacitance “between the top surface of the ring and the first conductive member”, the measuring device must contact the top surface of the ring and the measuring device must in contact with the first conductive member.   It is noted that the measuring device is in contact with the first conductive member and the first location as recited in claim 1. The measuring device does NOT in direct contact with the top surface. The examiner does not understand how it is possible to measuring the capacitance using the measuring device between the top surface of the ring and the first conductive member if the measuring device is in contact with the first conductive member and the first location as recited in claim 1.  The applicants only have support for measuring a capacitance using the measuring device between the first conductive member and the first location.  
 In claim 6, the applicants recited “positioning a second conductive member electrically coupled with the inner surface, the second conductive member configured to measure a second capacitance between the inner surface and the second conductive member”.  In order to measure “a second capacitance between the inner surface and the second conductive member”, the measuring device must contact inner surface and the measuring device must contact the second conductive member.  However, applicants fail to recite any step that have the measuring device must contact inner surface and the measuring device must contact the second conductive member. The examiner interprets the “second conductive member” is the inner conductive member (514) as discussed in paragraph [0055].  It is noted that applicants fails to disclose that the “second conductive member” is in contact with the measuring device.  Further, it appears that applicants only have support that the second capacitance is between the second conductive member and the first location on the outer surface.  
Claims 2-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because they depend on indefinite claim 1. 
In claim 15, the applicants recited “positioning a second conductive member electrically coupled with the inner surface, the second conductive member configured to measure a second capacitance between the inner surface and the second conductive member”.  In order to measure “a second capacitance between the inner surface and the second conductive member”, the measuring device must contact inner surface and the measuring device must contact the second conductive member.  However, applicants fail to recite any step that have the measuring device must contact inner surface and the measuring device must contact the second conductive member. The examiner interprets the “second conductive member” is the inner conductive member (514) as discussed in paragraph [0055].  It is noted that applicants fail to disclose that the “second conductive member” is in contact with the measuring device.  Further, it appears that applicants only have support that the second capacitance is between the second conductive member and the first location on the outer surface.  
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because they directly or indirectly depend on rejected claim 15.

Allowable Subject Matter
10.	Claims 8-14 are allowed.
11.	The following is a statement of reasons for the indication of allowable subject matter:  The cited prior arts fail to disclose or suggest the ring having a body, the body comprising: a top surface and a bottom surface, and an inner surface opposite an outer surface, a first thickness defined by a difference between the inner surface and the outer surface, and a second thickness defined by a difference between the top surface and the bottom surface, wherein at least the bottom surface and a portion of the outer surface have an external coating; 
contacting a measuring device to a first location on the outer surface proximate the bottom surface, wherein the measuring device contacts an opening in the external coating to the body; 
contacting the measuring device to a first conductive member electrically coupled to the ring; 
measuring a capacitance to determine if the capacitance is within a threshold; and 
upon determining the measured capacitance is outside the threshold, altering one or more of the first thickness or the second thickness of the ring.

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/               Primary Examiner, Art Unit 1713